993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nicholas Warner JONES, a/k/a Charles Jones, Petitioner-Appellant,v.Sewall B. SMITH, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 93-6253.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-91-3274-L)
Nicholas Warner Jones, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Diane Elizabeth Keller, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Nicholas Warner Jones appeals from the district court's order dismissing without prejudice his 28 U.S.C. § 2254 (1988) habeas corpus petition for failure to exhaust state remedies.*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Smith, No. CA-91-3274-L (D. Md. March 1, 1993).  We deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court also properly dismissed without prejudice Jones' claims challenging conditions of confinement.  Such claims should be raised in a separate civil rights action.  Todd v. Baskerville, 712 F.2d 70, 72 (4th Cir. 1983)